EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via a follow-up email on 1/12/2022 that was in response to a telephone interview with Jacek Wunk on 1/10/2022.
The application has been amended as follows: 


LISTING OF THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:

1-22. (cancelled) 

23. (currently amended)	A computer-implemented method for gift card management, the method comprising:
providing, via an entity associated with a remote payment system, a gift card having a gift balance and identifying information, the gift card for redemption in one or more purchase transactions with a first merchant; 
associating, in a database associated with the remote payment system, the gift card with the first merchant and with a user account associated with a user; 
receiving, from a point of sale (POS) provision associated with the first merchant, a selection of the user account associated with the user, the selection being based on the identifying information; and 
transferring, from the remote payment system to the POS provision associated with a first merchant over a network, based on receipt of the selection of the user account from the POS provision, for use in a transaction between the user and the first merchant, information from the database pertaining to the user account indicating that the user account is associated with the gift , wherein transfer of the information occurs before use of the information wherein the information from the database pertains 

24. (previously presented)	The method of claim 23, wherein the remote payment system provides the gift card to the user. 

25. (previously presented)	The method of claim 24, further comprising:
	receiving, by the remote payment system and from a second user, an identity of the user as a recipient of the gift card. 

26. (previously presented)	The method of claim 23, wherein the first merchant is a retail business associated with a geographic area.

27. (previously presented)	The method of claim 26, wherein the POS provision associated with the first merchant is a POS device located within the geographic area.

28. (cancelled)

29. (previously presented)	The method of claim 23, wherein the first merchant is an online business.

30. (previously presented)	The method of claim 29, wherein the first POS provision associated with the first merchant is a computing device associated with the online business.

31. (cancelled)

32. (previously presented)	The method of claim 23, wherein the gift card is an electronic gift card.



34. (previously presented)	The method of claim 23, wherein the gift card is allocated by the remote payment system for redemption in one or more purchase transactions with a group of merchants including the first merchant and a second merchant.

35. (previously presented)	The method of claim 34, wherein the group of merchants is associated with a type of merchant, wherein the first merchant and the second merchant are both the type of merchant.

36. (previously presented)	The method of claim 34, wherein the group of merchants is associated with a geographic area, wherein the first merchant and the second merchant are both associated with one or more locations in the geographic area.

37. (currently amended)	A system for gift card and payment management, the system configured to accept and process card payments for a plurality of merchants, the system comprising:
	a communication transceiver;
	a database;
	a memory storing instructions; and
	a processor executing the instructions, wherein execution of the instructions by the processor causes the processor to:
provide, via an entity, a gift card having a gift balance and identifying information, the gift card for redemption in one or more purchase transactions with a first merchant; 
associate, in the database, the gift card with the first merchant and with a user account associated with a user; 
 receive, from a point of sale (POS) provision associated with the first merchant a selection of the user account associated with the user, the selection being based on the identifying information; and 
transfer, to the POS provision associated with a first merchant over a network, based on receipt of the selection of the user account from the POS provision, for use in a transaction between the user and the first merchant, information from the database pertaining to the user account indicating that the user account is associated with the gift card in the database, wherein transfer of the information occurs before use of the information wherein the information from the database pertains 

38. (previously presented)	The system of claim 37, wherein the first merchant is a retail business associated with a geographic location. 

39. (previously presented)	The system of claim 37, wherein the first merchant is an online business.

40. (cancelled)

41. (previously presented)	The system of claim 37, wherein the gift card is an electronic gift card.

42. (previously presented)	The system of claim 37, wherein the gift card is a physical card.

43. (currently amended)	A non-transitory computer readable storage medium having embodied thereon a program, wherein the program is executable by a processor to perform a method of gift card management, the processor configured to accept and process card payments for a plurality of merchants, the method comprising:
providing, via an entity, a gift card having a gift balance and identifying information, the gift card for redemption in one or more purchase transactions with a first merchant; 
associating, in a database, the gift card with the first merchant and with a user account associated with a user; 
receiving, from a point of sale (POS) provision associated with the first merchant, a selection of the user account associated with the user, the selection being based on the identifying information; and 
transferring, to the POS provision associated with a first merchant over a network, based on receipt of the selection of the user account from the POS provision, for use in a transaction between the user and the first merchant, information from the database pertaining to the user account indicating that the user account is associated with the gift card in the database, wherein transfer of the information occurs before use of the information wherein the information from the database pertains 

44. (previously presented) 	The method of claim 23, wherein the payment is processed as a cardless transaction.

45.-47. (cancelled)	

48. (previously presented)	The method of claim 23, wherein the POS provision uses the gift card information from the gift card as payment information for the transaction without presentation of the gift card.

49. (previously presented)	The method of claim 23, wherein transferring the information from the database pertaining to the user account to the POS provision occurs without presentation of the gift card.

50. (previously presented)	The method of claim 23, further comprising:
	identifying that a user device associated with the user is in proximity to the POS provision, wherein transferring the information from the database pertaining to the user account to the POS provision occurs in response to identifying that the user device is in proximity to the POS provision.

51. (previously presented)	The method of claim 23, further comprising:
	identifying that the POS provision has received the identifying information from a user device associated with the user, wherein transferring the information from the database pertaining to the user account to the POS provision occurs in response to identifying that the POS provision has received the identifying information from the user device.

52. (previously presented)	The system of claim 37, wherein the POS provision uses the gift card information from the gift card as payment information for the transaction without presentation of the gift card.

53. (previously presented)	The system of claim 37, wherein transferring the information from the database pertaining to the user account to the POS provision occurs without presentation of the gift card.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
1/15/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649